Citation Nr: 0811814	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a right knee disability has been 
received.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability (claimed as arthritis of the spine), to include as 
secondary to service-connected disability/ies.

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
disability/ies.  

5.  Entitlement to higher ratings for arthritis, right ankle: 
10 percent prior to March 30, 2005, and 20 percent from March 
30, 2005.  

6.  Entitlement to a rating in excess of 10 percent for 
arthritis, left ankle.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
December 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of April 2003 and March 2004 rating 
decisions by the RO.

In the April 2003 decision, the RO denied, inter alia, 
service connection for degenerative joint disease of the 
lumbosacral spine, on a direct basis (claimed as arthritis of 
the spine) and denied service connection for coronary artery 
disease, status post left knee arthroplasty post coronary 
artery bypass graft, on a direct basis.  The veteran filed a 
notice of disagreement (NOD) in April 2003.

In April 2003, the veteran submitted a VA Form 21-4138 in 
which he claimed, inter alia, service connection for 
hypertension, coronary artery disease, arthritis of the 
spine, a left knee disability, and diabetic retinopathy, 
each, as secondary to his service-connected diabetes mellitus 
(DM).  A claim for service connection for right knee 
disability was accepted as a petition to reopen a previously 
denied claim for service connection (characterized, to 
include as secondary to service-connected disability (DM)).  
As the veteran also mentioned his "ankles", the RO accepted 
this correspondence as a claim for higher ratings for 
service-connected right and left disabilities. 

In the March 2004 decision, the RO increased the rating for 
the veteran's arthritis, left ankle to 10 percent, effective 
April 29, 2003 (construed as the date of claim) and continued 
a 10 percent rating for arthritis, right ankle.  In addition, 
the RO appears to have reopened the veteran's claim for 
service connection for a right knee disability, then denied 
that claim, on the merits, along with the veteran's claim for 
service connection for a left knee disability, on both direct 
and secondary bases.  The RO also denied service connection 
for degenerative joint disease of the lumbosacral spine, 
service connection for coronary artery disease, status post 
left knee arthroplasty post coronary artery bypass graft, 
hypertension, and diabetic retinopathy, to include as 
secondary to service-connected DM.  The veteran filed a 
notice of disagreement (NOD) in March 2004, and the RO issued 
a statement of the case (SOC) in May 2005.
 
In a May 2005 decision, a Decision Review Officer granted a 
20 percent rating for arthritis, right ankle, effective March 
30, 2005. [Parenthetically, the Board notes that, as higher 
ratings are available for the disability before after March 
30, 2005, and the veteran is presumed to seek the maximum 
available benefit for a disability, questions of higher 
rating at each stage remain viable on appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Hence, the characterization of the left 
ankle matters, as reflected on the title page.].  

The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in June 2005.   

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
requested, and the undersigned granted, a 60-day abeyance 
period for the submission of additional evidence.  To date, 
no additional evidence has been received.  

During the August 2007 hearing, the veteran indicated that he 
wished to withdraw from appeal his claims for service 
connection for coronary artery disease, hypertension, and 
diabetic retinopathy, each, claimed to include as secondary 
to service-connected diabetes mellitus (DM).  As, such, these 
issues are no longer before the Board.  See 38 C.F.R. § 
20.204 (2007).  Also during the hearing, the veteran 
clarified that he  is seeking service connection for his 
spine and bilateral knee disabilities on a direct basis and 
as secondary to his service-connected bilateral ankle 
disabilities; hence, the Board has recharacterized these 
matters as reflected on the title page. .

As regards the petition to reopen, the Board notes that,  
regardless of what the RO has done, the Board must address 
the question of whether new and material evidence to reopen 
the claim has been received because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Hence, the Board has characterized the 
matter on appeal as a petition to reopen, as reflected on the 
title page.

The Board's decision granting the petition to reopen the 
claim for service connection for a right knee disability is 
set forth below.  The remaining claims (to include the claim 
for service connection for right knee disability, on the 
merits, expanded to include direct  and secondary bases) are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in April 
2007, the veteran submitted a letter that appears to raise a 
claim for Dependents' Educational Assistance (DEA) benefits.  
As the RO has not yet adjudicated this matter, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the request to reopen has been accomplished.

2.  In April 1986, the RO denied service connection for a 
right knee disability. Although notified of the denial later 
that same month, the veteran did not initiate an appeal.

3.  Medical evidence associated with the claims file since 
the April 1986 denial of service connection for a right knee 
disability is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's April 1986 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  As evidence received since the RO's April 1986 denial is 
new and material, the criteria for reopening the claim for 
service connection for a right knee disability are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the petition to 
reopen, the Board finds that all notification and development 
action needed to render a fair decision on this aspect of the 
appeal has been accomplished.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by military service.  38 
C.F.R. § 3.303(d).

As indicated above, the veteran's claim for service 
connection for a right knee disability was previously denied 
by the RO in an April 1986 decision,; the denial was 
primarily premised on the fact that a right knee disability 
was not then shown to exist.  Evidence considered in 1986 
included the veteran's service medical records covering his 
period of service from 1975 to his retirement in 1985 (which 
reflect no complaints, findings or diagnosis of a right knee 
disability) and the report of a March 1986 VA examination 
report with x-rays (which also are negative for a right knee 
disability).  Although notified of the denial later in April 
1986, the veteran did not initiate an appeal of the decision; 
hence, the decision is final based on the evidence of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran sought to reopen his claim for service connection 
for a right knee disability in April 2003.  Under pertinent 
legal authority, VA may reopen and review a claim, which has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the April 1986 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence added to the record since the RO's April 1986 denial 
includes a December 1999 Saint Francis Medical record noting 
the veteran's past medical history was significant for knee 
surgery, a January 2003 private medical record from R.L. 
Lents, M.D., showing right knee x-rays and diagnosis of 
osteoarthritis, right knee; additional VA examination 
reports; and an August 2007 Board hearing transcript.

Thus, the new evidence reflects a current diagnosis of 
osteoarthritis of the right knee, whereas no right knee 
disability was shown on examination at the time of the prior 
denial.  As these records had not previously been considered 
by agency adjudicators, and are not cumulative or redundant 
of evidence previously of record, they are "new."  Moreover, 
since these records pertain to the matter of current 
disability, and, when considered in light of the post-service 
records and the veteran's assertions (as noted in the remand, 
below), raise a question as to the etiology of current knee 
disability, they relate to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
right knee disability are met.  See 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2007).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for right knee 
disability has been received, the appeal is granted.


REMAND

Initially, the Board points out that after the issuance of 
the May 2005 SOC but prior to the RO's certification of the 
appeal to the Board in May 2007, the RO received additional 
medical evidence.  The evidence consists of private hospital 
records from Saint Francis Medical Center, private medical 
records from the veteran's orthopedic physician, VA treatment 
records, and a 2006 VA joints examination report.  The RO has 
not considered the additionally received evidence in 
adjudicating the claims remaining on appeal (to include-
given the reopening addressed above-the claim for service 
connection for right knee disabilities on the merits).  Under 
these circumstances, a remand of these matters to the RO for 
consideration in light of the additional pertinent evidence 
received, in the first instance, and for issuance of a SSOC 
reflecting such consideration, is warranted.  See 38 C.F.R. 
§§ 19.31, 19.37 (2007).

Prior to the RO's readjudication of each claim, the Board 
finds that additional development is warranted.

As noted above, service treatment records (STRs) associated 
with the claims file are dated from July 1975 to 1985.  
However, the veteran's DD 214s and verification received from 
the National Personnel Records Center (NPRC) confirm that he 
entered active military service in April 1966 with no breaks 
in service until his retirement in 1985.  While it appears 
that the RO made a request for all outstanding STRs from the 
NPRC in October 1986,  no response was received.  In March 
2005, the NPRC provided a microfiche that contained STRs 
already associated with the claims file.  During the August 
2007 Board hearing, the veteran testified that he injured his 
back while attempting to get to a bunker in Vietnam (a combat 
related injury).  He was treated with a back brace and was on 
light duty.  However, there are no STRs prior to 1975 or 
service personnel records associated with the claims file.  
In addition, in the veteran's April 2003 NOD, he stated that 
he gave a complete copy of his STRs to Jefferson Barracks 
VAMC; however, it does not appear that attempts to obtain 
them from Jefferson Barracks VAMC have been made.  

Thus, the Board finds that the RO should make another attempt 
to obtain all additional, outstanding STRs, particularly from 
April 1966 to July 1975, as well as  the veteran's complete 
service personnel records from the NPRC, the Jefferson 
Barracks VAMC, and any other appropriate source.  The RO is 
reminded that, in requesting records from Federal facilities, 
efforts to assist should continue until either the records 
are obtained, or sufficient evidence indicating that the 
records sought do not exist, or that further efforts to 
obtain those records would be futile, is received.  See 38 
C.F.R. 3.159(c)(2) (2007).  If no records are available, that 
fact should be documented, in writing, in the record.

Further, specifically as regards the veteran's claim for 
service connection for arthritis of the spine, the Board 
notes that the RO arranged for the veteran to undergo a VA 
spine examination in April 2003.  At that time, the VA 
examiner noted that the only available information from the 
veteran's active duty was in the early 1980s to 1985, which 
showed the veteran was treated at least once for back spasms 
and a couple times for back pain "associated with kidney 
infection."  The veteran reported he first started having 
back problems while on active duty.  The examiner noted that 
the veteran's August 1985 retirement physical examination 
showed no abnormality to the back and on contemporaneous 
self-report, the veteran did not indicate he had reoccurring 
back pain.  The examiner also noted that the first post-
service medical records related to his back were dated around 
2000.  Current x-rays revealed mild to moderate degenerative 
joint disease, mild scoliosis.  The VA examiner opined that 
because of the lack of objective evidence, it was not likely 
that the lumbosacral spine degenerative joint disease is due 
to service.

However, a thorough review of the record reveals that a 
February 1983 STR shows that the veteran complained of low 
back pain after being involved in an auto accident.  The 
assessment was soft tissue trauma.  In July 1985, the veteran 
complained of substernal pain and low back pain.  He reported 
that he felt bloated when drinking anything.  The assessment 
was nonspecific abdominal bloating.  A November 1985 STR 
notes complaints of low back pain with findings of tenderness 
to palpation bilaterally and discomfort of back muscles on 
straight leg raising.  The assessment was bilateral lumbar 
paraspinal muscle spasm.  

Subsequent to the April 2003 VA examination, a September 1996 
private medical record from R. L. Lents, M.D was associated 
with the claims file reflecting that Dr. Lents had previously 
cared for the veteran after a car wreck where the veteran 
sustained broken ribs.  The Board also points out, although 
the claims file apparently included a January 2001 Saint 
Francis Medical Center radiology report (reflecting an 
impression of degenerative joint disease, thoracic-spine with 
compressive deformity of the superior endplate of T8) and a 
July 2001 private medical record from Cape Girardeau 
Physicians Associates (showing that a PET scan for upper 
respiratory symptoms revealed significant arthritis and some 
compression fractures in the mid-thoracic spine), the April 
2003 examiner did not address these records.  

As it is apparent the April 2003 VA examiner's opinion was 
not based on full consideration of the veteran's complete 
medical history-and given the additionally advanced 
alternative theory of secondary service connection for back 
disability-the Board finds that the evidence is insufficient 
to resolve questions of whether any current back disability 
is related to service or to service-connected disability; 
hence, further examination to obtain a  medical opinion 
addressing these matters is warranted.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).

As  regards the veteran's claims for service connection for 
bilateral knee disabilities, the Board notes that on his 
August 1985 self-reported medical history form completed at 
the time of service retirement examination, the veteran 
stated that he was in good health except for arthritis in his 
right knee.  There is no STR or other medical record 
reflecting any such finding.  However, on VA examination in 
March 1986, the veteran complained of swelling and pain in 
the right knee.  A radiographic report revealed ossification 
of the suprapatellar ligament.  The diagnosis was history of 
arthritis of the right knee.  A December 1999 Saint Francis 
Medical Center record reflects that the veteran's past 
medical history was significant for knee surgery, but does 
not identify the specific knee.  A January 2003 record from 
Dr. Lents reflects that the veteran was diagnosed with 
osteoarthritis, right knee.  In June 2003, the veteran was 
treated for left knee pain after a fall and Dr. Lents 
diagnosed osteoarthritis, left knee.  

During the August 2007 hearing, the veteran's representative 
stated that the veteran's service-connected bilateral ankle 
disabilities had caused him to alter his gait, putting 
pressure on his knees, which resulted in the arthritis 
currently diagnosed in both knees.  The veteran stated that 
Dr. Lents indicated that there is a relationship between his 
bilateral knee disabilities and his service-connected 
bilateral ankle disabilities.  Although the record was kept 
open to allow the veteran to obtain a medical opinion, no 
opinion has been associated with the file.  

Given the above, the Board finds that the current record is 
insufficient to decide the claims for service connection for 
bilateral knee disabilities, to include as secondary to 
service-connected disabilities.  In this regard, an 
orthopedic examination and medical opinion is needed to 
determine whether the veteran currently suffers from right 
and/or left knee disabilities that are etiologically related 
to service or to service-connected disability/ies.  

As regards the veteran's claims for higher ratings for his 
service-connected bilateral ankle disabilities, the Board 
notes that the veteran was last examined by  VA in April 
2006; however, that report was added to the record after the 
issuance of the May 2005 SOC, and is part of the new evidence 
that has not yet been considered by the RO, cited to above.  
Regardless of those findings, given the veteran's suggestions 
of worsening during the August 2007 hearing and his 
demonstrated use of a walker to enter the hearing room, the 
Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate the service-connected right and 
left ankle disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination).

For all the foregoing reasons, the RO should arrange for the 
veteran to undergo VA orthopedic examination of the veteran's 
back, knees, and ankles, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in denial of the original claims for service 
connection and shall result in denial of the reopened and 
increased rating claims.  See 38 C.F.R. § 3.655(a),(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination(s), the RO must obtain 
and associate with the claims file copies of any notice(s) of 
the date and time of the examination(s) sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Cape Girardeau Community Based Outpatient Clinic (CBOC) and 
the Poplar Bluff VA Medical Center (VAMC), dated from March 
2001 to October 2006.   The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
prior to March 2001 and since October 2006, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
pertinent information and/or evidence, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should clearly 
explain the evidence necessary to substantiate the claims for 
service connection on direct, secondary, and presumptive 
bases (as applicable), and request that the veteran submit 
all evidence in his possession pertinent to any of the claims 
remaining on appeal.  The RO should also invite the appellant 
to submit all pertinent evidence in his possession, and 
ensure that its notice to the appellant meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)-particularly, as regards assignment of disability 
ratings and effective dates-as well as Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (as regards the minimum notice 
requirements for increased rating claims).  

In Vazquez-Flores, the Court held that, in rating cases, VA 
must notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board specifically notes that, while records from Dr. 
Lents dated from June 1995 to April 2006 are associated with 
the claims file, more recent records of treatment, to include 
treatment for the veteran's knees and ankles, as well as 
treatment records prior to June 1995 for treatment of the 
veteran's back, have not been associated with the claims 
file.  The RO should specifically request that the veteran 
provide current, signed authorization to enable it to obtain 
all outstanding records from the private physician, R. L. 
Lents, M.D, (who indicated in a September 1996 record that he 
had treated the veteran in the past for broken ribs following 
a car wreck).  The veteran should also identify the provider 
who performed a prior knee surgery as noted in a December 
1999 Saint Francis Medical Center record.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Therefore, in addition to complying with the specific actions 
requested below, the RO should also take any other 
notification and/or development action required by the VCAA 
prior to adjudicating the claims on appeal.  The RO's 
adjudication of the claims for higher ratings for the right 
and left ankles should include consideration of whether 
"staged rating" (assignment of different ratings for 
different periods of time, based on the facts found) is 
warranted pursuant to Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Adjudication of the claims should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claims in the May 2005 SOC..

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should again contact  the NPRC 
(and any other appropriate source) to 
request all outstanding service medical 
records and service personnel records 
from the veteran's entire period of 
active military service from April 1966 
to December 1985, to include his service 
in the Republic of Vietnam.  In addition, 
the RO should contact the Jefferson 
Barracks VAMC and request a copy of the 
veteran's STRs, which he stated that he 
previously submitted to them, as noted 
above. The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities (documenting all requests).  

The RO is reminded that it should 
continue efforts to procure the veteran's 
service records until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.

2.  The RO should obtain from the Cape 
Girardeau Community Based Outpatient 
Clinic (CBOC) and the Poplar Bluff VA 
Medical Center (VAMC), all outstanding 
pertinent medical records prior to March 
2001 and from October 2006 to the 
present.  The RO should follow the 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request the veteran to 
provide current, signed authorization to 
enable the RO to obtain all outstanding 
records from his private physician, R. L. 
Lents, M.D, prior to June 1995 
(particularly regarding treatment of the 
veteran in the past following a car 
wreck) and from April 2006 to the 
present.  The veteran should also 
identify the provider who performed a 
prior knee surgery as noted in a December 
1999 Saint Francis Medical Center record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and should clearly explain 
the evidence needed to establish 
entitlement to service connection each of 
the identified disabilities on a direct, 
secondary, or p presumptive basis, as 
well as for claims for increased ratings 
pursuant Vazquez-Flores (cited to above).  
The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates-as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of the lumbar spine,  knees, 
and ankles, by an appropriate physician, 
at a VA  medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to the examine 
the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should specifically 
identify all disability/ties affecting 
the veteran's lumbar spine, right knee 
and left knee.  With respect to each 
diagnosed disability, the physician 
should provide an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability (1) is 
the result of disease or injury incurred 
in or aggravated by the veteran's 
military service (with particular 
attention given to the back and knee 
complaints noted in his service treatment 
records and/or, with respect to the back, 
alleged in-service injury); or (2) was 
caused, or is aggravated by the veteran's 
service-connected disability/ies (to in 
bilateral ankle disabilities and/or  
service-connected DM).  If aggravation is 
found, the physician should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

The examiner should perform range of 
motion testing of the back and each ankle 
(expressed in degrees) and to indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the degree at which pain begins. In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also provide an 
assessment as to whether the veteran's 
overall range of motion of each ankle is 
best characterized as moderately or 
markedly limited, as well as comment as 
to whether there is any ankylosis of 
either ankle, malunion of the os calcis 
or astagalus, or astragalectomy.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim 
remaining on appeal.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, in 
adjudicating the reopened claim and each 
claim for increase, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b) as 
appropriate.  Otherwise, the RO should 
adjudicate each claim  in light of all 
pertinent evidence (to particularly 
include the evidence received, but not 
considered by the RO, subsequent to the 
May 2005 SOC) and legal authority (to 
include the current version of 38 C.F.R. 
§ 3.310, as revised effective in October 
2006).  The RO's adjudication of the 
claims for increased ratings for service-
connected bilateral ankle disabilities 
should include consideration of whether 
"staged rating", pursuant to Hart (cited 
to above), is warranted.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


